67 F.3d 318
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bruce E. GARDNER, Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
No. 95-3770.
United States Court of Appeals, Federal Circuit.
Sept. 21, 1995.Order Granting Reconsideration, Vacating Order, andReinstating Case Dec. 21, 1995.
ORDER

1
A petition for review of an order of the Merit Systems Protection Board having been docketed in this court, and it appearing that the petitioner pursuant to that order, has refiled his appeal before the Merit Systems Protection Board regional office in San Francisco California, it is


2
ORDERED that the petition for review be, and it hereby is, DISMISSED, without prejudice to the subsequent filing of a petition for review after the Merit Systems Protection Board has again acted in the case.

ORDER
Dec. 21, 1995

3
Upon consideration of Bruce E. Gardner's response to this court's November 22, 1995 order directing Gardner to inform the court whether he has withdrawn his appeal at the regional office, and it appearing that Gardner has withdrawn his appeal at the regional office,

IT IS ORDERED THAT:

4
(1) Gardner's motion for reconsideration is granted.  The court's September 21, 1995 dismissal order is vacated, the mandate is recalled, and the case is reinstated.


5
(2) Gardner should compute the due date for his brief from the date of service of the certified list by the Board.